 



AMENDMENT No, 4
TO
AGFA/PCA 2002 SALES CONTRACT
     THIS AMENDMENT, dated as of October 17, 2005 (the “Amendment”), by and
among Portrait Corporation of America, Inc., a corporation organized and
existing under the laws of the State of Delaware (“Portrait”); PCA
International, Inc, a corporation formerly organized and existing under the laws
of the State of North Carolina (“PCAI”); PCA LLC, a limited liability company
organized and existing under the laws of Delaware (“PCA LLC” and, together with
Portrait and PCAI, “PCA”); and AgfaPhoto USA Corporation, a company organized
and existing under the laws of the State of Delaware (“AgfaPhoto USA”).
R E C I T A L S:

  A   As of February 4, 2002, Agfa Corporation, a Delaware corporation (“Agfa
Corporation”), and PCAI entered into the “AGFA/PCA 2002 Sales Contract” (the
“2002 Sales Contract”).

  B   As of April 5, 2002, Agfa Corporation and PCAI entered into “Amendment No.
1” to the 2002 Sales Contract (the “First Amendment”).

  C   As of June 28, 2002, Agfa Corporation, PCAI and PCA LLC entered into
“Amendment No. 2” to the 2002 Sales Contract (the “Second Amendment”).

  D   As of June 15, 2005, AgfaPhoto USA and Portrait entered into a letter
agreement (the “Letter Agreement”).

  E   As of September 28, 2005, AgfaPhoto USA and PCA entered into “Amendment
No. 3” to the 2002 Sales Contract (the “Third Amendment”).

  F   As of the date hereof, PCA and AgfaPhoto USA wish to enter into this
“Amendment No. 4” to the Sales Contract (the “Fourth Amendment” and, together
with the 2002 Sales Contract, the First Amendment, the Second Amendment and the
Letter Agreement, the “Sales Contract”), pursuant to which (1) PCA is placing an
order for certain Agfa Products with AgfaPhoto USA for a total purchase price of
Seven Hundred Ninety Seven Thousand Nine Hundred and Thirty Five US Dollars and
Sixty Four US Cents,
($ 797,935,64)(the “Purchase Price”) on the terms and conditions of the Sales
Contract, including the amendments thereto hereby provided (the “Order”),
(2) PCA is agreeing that AgfaPhoto USA may delegate its obligations to ship said
Agfa Products pursuant to the Order to AgfaPhoto GmbH, a German company (“Agfa
GmbH”), (3) PCA agrees to make an advance on the Purchase Price of Five Hundred
and Sixty-Four thousand Four Hundred and Three US Dollars and Fifty-Right Cents
(US $ 564,403,58) (the “Advance”) in three installments in the amounts set forth
herein (each, an “Installment”) to and for the benefit of AgfaPhoto USA with the
understanding that AgfaPhoto USA is immediately assigning the right to receive
each installment of the Advance to Agfa GmbH and AgfaPhoto USA hereby directs
that PCA pay the Advance on its behalf to Agfa GmbH and (4) PCA

 



--------------------------------------------------------------------------------



 



A&B Draft 9/28/05
agrees to pay the Purchase Price according to the terms herein, minus the
Installments actually paid, to AgfaPhoto USA in accordance with the terms of the
Sales Contract
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     1 Definitions Unless otherwise defined herein, all capitalized terms herein
shall have the meaning ascribed to them in the Sales Contract.
     2 Conflicts If there shall be a conflict or inconsistency between the Sales
Contract and this Amendment, the terms of this Amendment shall be determinative
and shall prevail
     3 Representations and Warranties PCA represents and warrants to AgfaPhoto
USA that:
          (a) PCA has the full power, capacity and legal right to make the
Advance to AgfaPhoto USA
     Each of the parties to this agreement represents and warrants to the other
that:
     (a) Each parties has the full power, capacity and legal right to enter into
this Agreement.
     (b) the execution and delivery of this Agreement, and the performance of
its terms, does not and will not constitute a default under the terms of any
material agreement, indenture or other instrument, license, judgment, decree,
order, law, ordinance of other governmental rule or regulation applicable to
such party or any of its property;
     (c) this Agreement has been duly executed and delivered by each party and
constitutes a legal, valid and binding obligation of such party enforceable in
accordance with its terms, subject only to bankruptcy and similar laws
     4 Order PCA herewith places an order for the goods described in Exhibit A
(the “Agfa Products”) and agrees to make payment of the Purchase Price as set
forth on Exhibit A on the terms and conditions set forth herein PCA acknowledges
and agrees that AgfaPhoto USA may delegate its obligation to manufacture and
deliver the Agfa Products to Agfa GmbH Except as set forth herein, the Purchase
Price shall be payable by PCA to AgfaPhoto USA in accordance with the terms of
the Sales Contract. The Agfa Products shall be delivered to PCA by Agfa GmbH
from time to time in accordance with the schedule set forth in Exhibit A.
Notwithstanding any provision of this Agreement or the Sales Contract to the
contrary, in the event the Agfa Products are delivered to PCA prior to the
delivery times indicated on Exhibit A, PCA shall not be required to pay any
balance owed for such Agfa Products to AgfaPhoto USA until the delivery date
indicated on Exhibit A for such Agfa Products

- 2 -



--------------------------------------------------------------------------------



 



A&B Draft 9/28/05
     5 Advance; Installment Payments; Shipments.
     (a) Advance on the Purchase Price. PCA agrees to pay the Advance to Agfa
GmbH on behalf of AgfaPhoto USA in three Installments as set forth in this
Section 5. PCA agrees to pay the Purchase Price to AgfaPhoto USA in accordance
with the terms of the Sales Contract, minus all Installments paid to Agfa GmbH,
regardless of the Older numbers to which the installments relate
     (b) First Installment. PCA herewith acknowledges and agrees that, in
respect of the Order No US-01342 (the “First Installment Products”), PCA shall,
following execution of this Agreement and Verification as provided in (h) below,
as a first Installment toward the Purchase Price, pay an amount of One Hundred
and Seventy Thousand Three Hundred and Seventy U S Dollars ($ l70,370 00) to the
order of Agfa GmbH (the “First Installment Payment”) Upon receipt by Agfa GmbH
of the first Installment Payment, title to the goods of the orders comprising
the First Installment Products shall transfer to PCA. Upon the completion of the
First Installment Products, Agfa GmbH shall deliver the First Installment
Products to PCA
     (c) Second Installment PCA herewith acknowledges and agrees that, in
respect of Order Nos US-01489 and 0131l(the “Second Installment Products”), PCA
shall, on or before October 21, 2005, as a second Installment toward the
Purchase Price pay an amount of Two Hundred and Twenty-Four Thousand Three
Hundred and Ninety One U.S. Dollars and Twenty-Three Cents ($224,191 23) to the
order of Agfa GmbH (the “Second Installment Payment”), Upon receipt by Agfa GmbH
of the Second Installment Payment, title to the goods of the orders comprising
the Second Installment Products shall transfer to PCA. Upon the completion of
the Second Installment Products, Agfa GmbH shall deliver the Second Installment
Products to PCA
(d) Third Installment PCA herewith acknowledges and agrees that, in respect of
Order Nos US-01489 and 01477 (the “Third Installment Products”). PCA shall, on
or before November 4, 2005, as a third Installment toward the Purchase Price,
pay the amount of One Hundred Sixty Nine Thousand Six Hundred Forty Two U.S.
Dollars and Thirty Five Cents ($ 169,642 35) to the order of Agfa GmbH (the
“Third Installment Payment”). Upon receipt by Agfa GmbH of the Third Installment
Payment, title to the goods comprising the Third Installment Products shall
transfer to PCA Upon receipt of the Third Installment Payment, Agfa GmbH shall
deliver the Third Installment Products to PCA
     (e) Objection; Cure; Dispute If goods delivered by Agfa GmbH pursuant to
the Order do not comply with the terms of the Sales Contract, PCA may deliver a
written notice to AgfaPhoto USA, identifying the goods which do not so comply
and describing in sufficient detail the relevant defects (the “Objection
Notice”) Upon receipt of any Objection Notice, AgfaPhoto USA shall provide such
Objection Notice to Agfa GmbH and, in its discretion, either cure the defects
identified in the Objection Notice, replace the defective goods or obtain from
Agfa GmbH a refund the relevant portion of the Advance, or, if AgfaPhoto USA
disagrees with the existence or extent of such defect, deliver a written notice
to PCA (the “Dispute Notice”) Upon the delivery of a Dispute Notice, PCA and
AgfaPhoto USA shall in good faith negotiate a settlement of the dispute If no
settlement shall be forthcoming within thirty (30) days of the delivery of the
relevant goods, either PCA or AgfaPhoto USA may initiate legal proceedings in
accordance with Section 9.3. Upon the resolution of the dispute, whether upon
the mutual

- 3 -



--------------------------------------------------------------------------------



 



A & B Draft 9/28/05
agreement of the parties or a final non-appealable judgment of a court with
jurisdiction over the matter, the amounts (if any) shall be disbursed by Agfa
GmbH in accordance with such settlement or judgment, or deemed a credit against
any other orders or monies owing from PCA to AgfaPhoto USA
     (f) Delivery Dates; Partial Refund If a shipment shall not be made within
five (5) days of the relevant shipment delivery date set forth in Exhibit A or
such later date as shall be due to a delay caused by PCA or a force majeute,
then the amount payable in respect of such shipment as set forth on Exhibit A
shall be immediately refunded to PCA by Agfa GmbH, however, if such amount is
not refunded by Agfa GmbH, such amount shall be deemed a credit against any
other orders or monies owing from PCA to AgfaPhoto USA.
     (g) Approval by Receiver Agfa GmbH shall provide an acceptance of this
Agreement by the Receiver in Bankruptcy for Agfa GmbH.
     (h) Verification PCA shall, from time to time, send its representative.
Dave Withington, to Agfa GmbH to verify the existence of the undelivered Agfa
Products. Upon each visit, Agfa GmbH will make available to PCA’s representative
all relevant product and supporting documents
     (i) Pursuant to the Assignment and Delegation of Advance and Order entered
into between AgfaPhoto USA and Agfa GmbH, AgfaPhoto USA has delegated its
obligation to deliver the Agfa Products to PCA and assigned to Agfa GmbH its
right to receive the Installments and has directed PCA to pay such Installments
directly to Agfa GmbH Agfa GmbH joins in this Agreement pursuant to its
execution of the Acceptance and Acknowledgement below, for the purpose of
confirming to PCA its acceptance of this Agreement; its obligations to produce,
deliver and supply the Agfa Products pursuant to the order and the Sales
Contract and its agreement to perform all of its obligations to PCA as set forth
in this Agreement
     6. Modifications The Sales Contract shall be amended as follows:
     (a) The provisions of Sections 6 (advertising allowance) and 7{a) (rolling
forecast) shall not apply to the Order
     (b) The first sentence of Section 14(e) shall be amended to provide for the
laws of the State of New York (rather than New Jersey) and the second sentence
of Section 14(e) shall provide for the City of New York (rather than New Jersey)
     (c) Section 14(f) shall be revised to lead: “The prevailing party in any
legal action based this Agreement shall be entitled to reimbursement for all
costs and expenses incurred by or on behalf of it in connection with any dispute
hereunder, including the fees and disbursements of its attorneys and other
experts”
     7 Confidentiality To supplement the provisions of Section 11 of the 2002
Sales Contract, the parties agree that, unless otherwise required by applicable
law (including, without limitation, the securities laws of the United States and
rules and regulations thereunder; it being

- 4 -



--------------------------------------------------------------------------------



 



A & B Draft 9/28/05
understood that PCA is a public filer under the United States securities laws),
the terms and provisions of this Agreement shall be held in strict confidence.
Without limiting the generality of the foregoing, no oral and written disclosure
or announcement to the press or the public shall be made without the prior
written approval of all of the parties hereto PCA may, however, make disclosures
to its lenders pursuant to its loan agreements
     8 Confirmation Except as expressly set forth herein, the parties hereto
confirm the terms and provisions of the Agreement. All sections of the Agreement
regarding the interpretation of the Agreement shall also apply to the
interpretation of this Amendment.
     9 Miscellaneous.
     9.1 No Waiver No failure on the part of AgfaPhoto USA, or its respective
agents, to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by AgfaPhoto USA, or any of
its respective agents of any right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law
     9.2 Governing Law This Agreement shall be governed by, and construed in
accordance with the law of the State of New York, without reference to
principles of conflicts of law
     9.3 Dispute Resolution All disputes arising out of this Agreement and the
transactions contemplated thereby, including those concerning the validity,
interpretation, performance and termination thereof, shall be settled
exclusively in the courts located in New York City. The prevailing party shall
be entitled to reimbursement of its costs and expenses of enforcing this
Agreement, including, without limitation, its attorneys, and experts, fees and
expenses.
     9.4 Notices Any notice or other communication under this Agreement shall be
in writing and shall be given by certified mail, return receipt requested or by
reputable overnight courier (e.g, UPS, FedEx or DHL) addressed to the following
addresses (or at such other address for a party as such party shall from time to
time specify by like notice):
If to PCA, to:
PCA LLC
815 Matthews-Mint Hill Road
Matthews, NC 28105
Attention: Barty Feld
If to AgfaPhoto USA, to:

- 5 -



--------------------------------------------------------------------------------



 



A & B Draft 9/28/05
AgfaPhoto USA Corporation
100 Challenger Road
Ridgefield Park, NJ 07660-2190
Attention: Mr. Bing Liem
With a copy to:
Alston & Bird LLP
90 Park Avenue
New York, New York 10016
Attention: Paul H Silverman, Esq.
     9.5 Waivers The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the parties hereto
     9.6 Successors and Assigns This Agreement shall be binding upon and inurc
to the benefit of the respective successors and assigns, except that PCA shall
not assign its duties hereunder without the prior written consent of Agfa GmbH
and AgfaPhoto USA
     9.7 Counter parts This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same instrument
and any party hereto may execute this Agreement by signing any such counterpart
     9.8 Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in order to carry out the intentions of the parties hereto as
nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
cnforceability of such provision in any other jurisdiction
     9.9 Entire Agreement This Agreement (including the documents and the
instruments referred to herein and the schedule hereto) constitutes the entire
agreement and supersedes all prior agreements and under standings, both written
and oral, among the signatories hereto with respect to the subject matter
hereof. The Sales Contract shall not be superseded by this Agreement
     9.10 Specific Performance Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement, each non-breaching
party would be irreparably and immediately harmed and could not be made whole by
monetary damages. It is accordingly agreed that such parties shall be entitled,
in addition to any other remedy to which they may be entitled at law or in
equity, to compel specific performance of this Agreement.
     9.11 Headings. Headings of the Sections of this Agreement are for
convenience of the signatories only and shall be given no substantive or
interpretative effect whatsoever

- 6 -



--------------------------------------------------------------------------------



 



A & B Draft 9/28/05
     9.12 Further Assurances The parties agree that, from time to time upon the
written request of either party, the other party will execute and deliver such
further documents and do such other acts and things as the other party may
request in order fully to effect the purposes of this Agreement
[Signatures on next page]

- 7 -



--------------------------------------------------------------------------------



 



A & B Draft 9/28/05
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written

                  Portrait Corporation of America, Inc.
 
           
 
  By   /s/ James Robert Wren, Jr    
 
                Name: James Robert Wren, Jr     Title: Exec VP & Secretary
 
                PCA LLC
 
           
 
  By   /s/ James Robert Wren, Jr    
 
                Name: James Robert Wren, Jr     Title: Exec VP & Secretary
 
                AgfaPhoto USA Corporation
 
           
 
  By   /s/ Bing Liem    
 
                Name: Bing Liem     Title: President & CEO
 
                Agreed and Accepted this 17 day of October, 2005
 
                AgfaPhoto GmbH
 
           
 
  By   /s/ [ILLEGIBLE]    
 
                Name: ILLEGIBLE     Title: ILLEGIBLE

- 8 -